DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-5 and 8-20 is/are pending.  Claim(s) 7 and 21 is/are withdrawn.  Claim(s) 6 is/are canceled.
Election/Restrictions
Applicant’s election of Group I (claims 1-5 and 8-20) in the reply filed on 12/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.

Response to Arguments
Applicant's arguments, with respect to the restriction/election requirement, filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant argues that Gloss fails to teach all of the claimed dimensions.  The dimensions are taught as detailed below in the prior art rejection section. 
Applicant argues that Gloss does not teach cells that vary in a single row and that heights vary in a circumferential row.  The Examiner notes Applicant’s claims do not specify what the variation is with respect to (e.g. other cells in a row), nor the nature of the variance (e.g. different heights in adjacent cells around the circumference).  As broadly claimed, the cited prior art meets the claimed language. 


Information Disclosure Statement
The information disclosure statement filed 12/22/2020 (215 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons.  
FOR Documents
Citations lacking an English translation: #s 047, 059-061, 075, 391, 404 

Citations not provided: #s 002, 007-014, 024, 026-028, 031, 039, 050-057, 071, 076, 077, 082-084, 089, 096, 098-101, 103-105, 114, 121, 125, 141, 143, 144, 146, 153, 155, 156, 163, 165, 168-170, 172, 173, 175, 176, 178, 179, 185, 186, 188, 190, 197, 202, 211, 217-219, 225-227, 231, 232, 242, 243, 247, 253, 254, 266, 271, 272, 275-281, 283, 284, 287, 288, 290, 291, 296, 313, 314, 320, 321, 323, 325, 335-337, 359, 360, 365, 380, 381, 384-386, 388, 390, 408, 434, 441, 443, 444, 446, 447, 449, 451, 452, 458, 459, 471, 477-481, 483, 484, 486, 487, 489-491, 493, 498, 499, 506, 508, 511-513, 515-517, 521, 523, 525-529, 531, 536, 537, 540, 542-546, 548, 549, 553, 555-557, 562-564, 567-569, 571, 577, 578, 580-582, 585, 588-591, 593, 595-598, 600, 602-604, 607-609, 611, 613, 614, 617-620, 622-629, 632, 635, 637, 638, 640, 650-659, 664, 665, 669-672, 680, 682, 684, 688, 694-698, 701, 702, 704, 707, 709, 710, 714-720, 722-724, 726, 727, 735, 742, 744, 745, 747-753, 756, 764-766, 768-770, 773, 774, 777-785, 787, 788, 794-797, 801, 807-811, 813, 815, 819, 820, 824, 825, 828, 829, 832-835, 837, 839-841, 843-845, 850, 852, 853, 856, 857, 859, 865, 868 

Citation lacking information on content of the cited document: #s 005, 006

NPL Documents
Citations lacking an English translation: #s 007 

Citations not provided: #s  001, 003-006, 008-092, 097-109, 113, 114, 117, 119-122, 124-127, 130-140, 142-153, 155, 156, 158-176, 178, 180, 183, 187, 189, 191-198, 200-217, 219-251, 253-266, 269-295, 297-311

It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation see table below has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder see table below coupled with functional language see table below without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) see table below has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see table below.  


Generic Placeholder
Functional Language
Structure from Applicant’s 
Original Specification
2
at least one feature
for aligning the stent component
Page 10, lines 18-29, commissure alignment means – structure seen in Figures 4-5 (#s 31, 33; see page 6, lines 12-16) and feelers
3
at least one feature
configured to engage
page 10, lines 26-29 and citations supra for claim 2
14
three features
for aligning the stent component relative to the native commissure
page 10, lines 26-29 and citations supra for claim 2
14
three features
for aligning the stent component relative to the native cusps
page 10, lines 26-29 and citations supra for claim 2
18
the at least one feature
configured to engage
page 10, lines 26-29 and citations supra for claim 2
19
the at least one feature
configured to engage
page 10, lines 26-29 and citations supra for claim 2
20
at least one feature
configured to engage
page 10, lines 26-29 and citations supra for claim 2



If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: see table above.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: see table below.


Claim
Language
Structure in Claim Language
4
a fastening portion for fixation
“portion” – a “portion” is a broad structural feature of the claimed device
5
the fastening portion (for fixation)
In Claim 5, the portion is “an arch”, which is a specific structural feature


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the area of adjacent cells".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an area of adjacent cells”.
Claim 1 recites the limitation "the height of adjacent cells".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a height of adjacent cells”.
Claims 3 and 14 each recites “a native heart valve” twice.  It is unclear if these are the same or a different feature than introduced previously in the claims (claims 2 and/or 3).  For purposes of examination the Examiner considers this language to be “the native heart valve” in each instance. 
Claim 5 depends from itself, therefore it is unclear what dependency was intended.  For purposes of examination the Examiner considers claim 5 to depend from claim 1.  
Claim 12
The term "about" in claim 13 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure provides no metric for determining the bounds of “about” (such as standard deviation or another metric).  Therefore, this term is indefinite.  
Claim 13 recites the limitation "the area of adjacent cells".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “an area of adjacent cells” in the first instance in the claims.
Claim 13 recites the limitation "the height of adjacent cells".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a height of adjacent cells” in the first instance in the claims.
Claim 13 recites “in circumferential rows varies”.  It is unclear if the circumferential rows here are the same or different than those introduced earlier in claim 1.  For purposes of examination the Examiner considers these instances to be “in the circumferential rows varies”.  
Claim 16
Claim(s) 2, 4, 8-11, 15, and 17-20 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-5 and 8-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gloss, et al (Gloss) (US 2014/0330371 A1) in view of Sutherland (US 2003/0078652 A1).
Regarding Claims 1, 8, and 12-13, Gloss teaches a valve prosthesis comprising a stent component (e.g. frame in Figures 6 and 9) and a valve component (e.g. valve within frame, [0012], Figure 10), 
the valve component has a valve ratio of ACD to AD of 1.01 to 1.14 (and 1.03 to 1.04 for claim 8) (e.g. Figure 9, Table 1, [0061], calculations section below, ACD:AD = 0.74 to 1.05, which encompasses all claimed values),

the stent component comprises an inflow end region and an outflow end region each comprising a plurality of cells (e.g. Figures 6 and 9, the inflow end region is at the bottom as shown and the outflow end region is at the top as seen), 
wherein in the inflow region 
(i) a ratio of area of a given cell to a neighboring cell is 0.25 to 4 (e.g. Figure 6; each cell in the circumferential row closest the inflow terminal end is the same size and therefore has each the same area, which results in a ratio of 1.0 (also for claim 12)), 
(ii) a ratio of height of a given cell to a neighboring cell is 0.5 to 2 (e.g. Figure 6; each cell in the circumferential row closest the inflow terminal end is , 
or (the Examiner notes the “or” language here indicated that only one of the three claimed dimensions/relationships need be met to meet the claim requirements; the Examiner is including citations for all that Gloss teaches)
(iii) an aspect ratio of all cells of the inflow end region is 1 to 2 (and 1.5 to 1.6 for claim 12) (e.g. Figure 9, Table 1; aspect ratio = height:width = 0.9 to 1.5; see calculations below), and
 
wherein in the outflow region 
(i) an aspect ratio of cells in a single circumferential row varies from 1 to 3 (and 1.1 to 2.9 for claim 13) (e.g. Figure 9, Table 1, calculations below, aspect ratio of outflow region = 1.87 to 2.34; as broadly claimed there is no requirement for what the variance is with respect to, therefore, variance across different size devices meets what is claimed), 
(ii) cells vary in area in the single circumferential row (as broadly claimed, the cells vary in at least location along the circumference) and the area of adjacent cells in circumferential rows varies from 5 mm2 to 250 mm2 (and 7 mm2 to 198 mm2 in claim 13); (e.g. Figure 9, Table 1, calculations below; area = 31.3 mm2 to 40.8 mm2 as broadly claimed there is no requirement for what the variance is with respect to, therefore, variance across different size devices meets what is claimed), 
or (the Examiner notes the “or” language here indicated that only one of the three claimed dimensions/relationships need be met to meet the claim requirements; the Examiner is including citations for all that Gloss teaches)
(iii) heights of cells vary in the single circumferential row (as broadly claimed, the cells vary in at least location along the circumference) and the height of adjacent cells in circumferential rows varies from 3 mm to 30 mm (and 6 mm to 25 mm for claim 13) (e.g. Figure 9, Table 1, calculations below, 11.6 mm to 13.6 mm; as broadly claimed there is no requirement for what the variance is with respect to, therefore, variance across different size devices meets what is claimed). 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gloss such that the valve component and the stent component have the sizes/dimensions as noted supra 
as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV) [applies for all dimensions/relationships supra], 

Sutherland teaches that their invention is designed to mimic the normal geometry of a native valve (e.g. [0085]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gloss such that the dimensions mimic the normal geometry of a native valve as taught by Sutherland.

	Regarding Claim 2, the stent component includes at least on feature for aligning the stent component relative to a native heart valve (e.g. Gloss, [0071], the markings around skirt #46).
	Regarding Claim 3, the stent component comprises at least one feeler (e.g. Gloss, Figure 5, concave shape at #46) configured to be introduced into a native cusp of the native heart valve (this feature is fully capable of being placed within, e.g., a fold of the native cusp tissue), the feature(s) being part of or fixed to a proximal end of the prosthesis (e.g. Gloss, Figure 6, where the proximal end is considered to be at the inflow end). 
	Regarding Claims 4 and 15, the valve comprises tissue (e.g. Gloss, [0014], pericardium), the stent component comprises a fastening portion (e.g. Figure 6, curved portion at #46) for fixation to the valve tissue (e.g. Gloss, [0071], the tissue sits in the concave curve thereby fixing the device in place). 
Claim 5, the fastening portion is an arch (e.g. Gloss, Figure 6, it is a concave curved shape or arch). 
	Regarding Claim 14, the stent component includes three features for aligning the stent component relative to the native commissures of a native heart valve (e.g. Gloss, [0071], markings at commissure; [0042], at least the tricuspid valve has three commissure locations and thereby there are three features), and three features for aligning the stent component relative to native cusps of a native heart valve (e.g. Gloss, Figure 6, there are more than three concave portions at # 6, [0058]).
	Regarding Claim 16, the arch comprises holes, rails, or notches (e.g. Gloss, Figure 6, cell openings). 
Regarding Claim 17, the prosthesis has a radial force distribution (there is inherently such a feature present), with 15% to 25% of radial force being provided by an annulus region and 75% to 85% of the radial force being provided by a supra-annulus region (as the annulus is that of the native valve, this language is directed to the forces present when the device is placed in the regions claimed; therefore, the device is fully capable of being placed such that 15% to 25% of the force is near the annulus and 75% to 85% is supra annular; for example, the expansion force of a self-expanding device (e.g. Gloss, [0045]), would be distributed in the claimed manner when these portions of the device (axial length) were located in the positions claimed).
	Regarding Claims 18-19, a distance from a proximal end of the at least one feature configured to engage with the native commissure to a distal end of the inflow end region is 4 mm to 12 mm (and 7.5 mm to 9 mm for claim 19) (e.g. Gloss, Figure 9, Table 1, calculations below, length of inflow end region = 7.0 mm to 11 mm). 
configured to engage with the native commissure to a distal end of the inflow end region is 4 mm to 12 mm (and 7.5 mm to 9 mm for claim 19)
as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV), and
as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). 
Further, Sutherland teaches that their invention is designed to mimic the normal geometry of a native valve (e.g. [0085]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gloss such that the dimensions, including a distance from a proximal end of the at least one feature configured to engage with the native commissure to a distal end of the inflow end region is 4 mm to 12 mm (and 7.5 mm to 9 mm for claim 19), mimic the normal geometry of a native valve as taught by Sutherland.


Claims 9-11, Sutherland discloses the invention substantially as claimed but fails to teach a number of cells per cm2 area of the stent component is 2 to 6 (and 3.7 to 5.1 for claim 10) in the inflow end region and 1 to 4 (and 1.9 to 2.5 for claim 11) in the outflow end region. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gloss such that a number of cells per cm2 area of the stent component is 2 to 6 (and 3.7 to 5.1 for claim 10) in the inflow end region and 1 to 4 (and 1.9 to 2.5 for claim 11) in the outflow end region 
as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV), and  
as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). 
Further, Sutherland teaches that their invention is designed to mimic the normal geometry of a native valve (e.g. [0085]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gloss such that a number of cells per cm2 area of the stent component is 2 to 6 (and 3.7 to 5.1 for claim 10) in the inflow end region and 1 to 4 (and 1.9 to 2.5 for claim 


Regarding Claim 20, Gloss teaches a replacement heart valve prosthesis (discussed supra for claim 1) comprising a stent component (discussed supra for claim 1) and a valve component (discussed supra for claim 1), wherein: 
the valve component has a valve ratio of annulus to commissure distance (ACD) to annulus diameter (AD) of 1.01 to 1.14 (discussed supra for claim 1); and 
the stent component comprises: 
	an inflow end region (discussed supra for claim 1) and an outflow end region (discussed supra for claim 1) each comprising a plurality of cells (discussed supra for claim 1), a number of cells per cm2 area being 2 to 6 in the inflow end region (discussed supra for claim 9) and 1 to 4 in the outflow end region (discussed supra for claim 9); and 
at least one feature configured to engage with a native commissure of a native heart valve (discussed supra for claim 3), the at least one feature being part of, or fixed to, a proximal end of the prosthesis (discussed supra for claim 3).





Calculations from Gloss, et al
Figures and Tables used: Figures 6 and 9, Table 1
Total length of the stent device = Nh5 + Nh4 + Nh3 + Dsh2 + Nh0
= (5.15 to 6.15) + (6.4 to 7.4) + (4.8 to 5.8) + (2.0 to 4.0) + (3.9 to 4.9) [mm]
→ 5.15+6.4+4.8+2+3.9 = 22.25 mm
→ 6.15+7.4+5.8+4.0+4.9 = 28.25 mm
Range = 22.3 mm to 28.3 mm
 
Inflow Cells
Nh0 + Nh1 = height of cell at bottom row = (2.0 to 4.0) + (3.9 to 4.9) [mm]
→ 2+3.9 = 5.9 mm
→ 4+4.9 = 8.9 mm
Inflow Cell Height Range = 5.9 mm to 8.9 mm
 
S3 = width of cell at bottom row = 6.1 to 6.5 mm (for use with aspect ratio calculation)
  
Length of Inflow End Portion = Nh0 + NH1 = (2.0 to 4.0) + (5.0 to 7.0) [mm]
→ 2+5 = 7.0 mm
→ 4+7 = 11.0 mm
Length of Inflow End Portion = 7 mm to 11 mm
 
Inflow Aspect ratio = height:width of cell = (5.9 mm to 8.9 mm):(6.1 mm to 6.5 mm)
→ 5.9/6.1 = 0.9672 
→ 5.9/6.5 = 0.9077 
→ 8.9/6.1 = 1.459 
→ 8.9/6.5 = 1.3692 
Inflow Aspect Ratio - Range = 0.91 to 1.5 

 
Outflow Cells
S5 = width of cell = 5.8 mm to 6.2 mm
Height is ~ Nh4 + Nh5 = (6.4 to 7.4) + (5.15 to 6.15)
→ 6.4+5.15 = 11.55 mm
→ 7.4+6.15 = 13.55 mm
Outflow Cell Height Range = 11.6 mm to 13.6 mm
 
Outflow Aspect Ratio = height:width of cell = (11.55 mm to 13.55 mm):(5.8 mm to 6.2 mm)
→ 11.55/5.8 = 1.9914 
→ 13.55/5.8 = 2.3362  
→ 11.55/6.2 = 1.8629 
→ 13.55/6.2 = 2.1855 
Outflow Aspect Ratio - Range = 1.87 to 2.34
 

Upper outflow portion
#50
d1
about 21 mm to about 25 mm
Middle outflow portion
#60
d2
about 24 mm to about 27 mm
Lower outflow portion
#70
d2
about 24 mm to about 27 mm
Waist of inflow portion
#46
d4
about 24 mm to about 27 mm
Upper inflow portion
#40 part
d3
about 30 mm to about 33 mm
Lower inflow portion
#40 part
d5
about 27 mm to about 30 mm

  
 
Outflow Cell Area = 1/2width * height for each height summed (each cell is considered two triangles) 
→ 1/2(S4)(Nh4) + 1/2(S4)(Nh5)
→ 1/2*(5.4 to 6)*(6.4 to 7.4) + 1/2*(5.4 to 6)*(5.15 to 6.15)
→ 1/2*(5.4 to 6)*[(6.4 to 7.4) + (5.15 to 6.15)]
 
[(6.4 to 7.4) + (5.15 to 6.15)]
→ 6.4+5.15 = 11.55 
→ 7.4+6.15 = 13.55 
Range = 11.6 to 13.6 mm
 
(5.4 to 6)*[11.6 to 13.6] (portion)
→ 5.4*11.6 = 62.64 
→ 5.4*13.6 = 73.44 
→ 6*11.16 = 66.96 
→ 6*13.6 = 81.6 
Range = 62.6 to 81.6 mm2
Final
= 1/2(62.6 to 81.6)
Outflow Cell Area = 31.3 mm2 to 40.8 mm2

 Other
 ACD: AD = calculated height:d5
AD = d5 = 27 mm to 30 mm
ACD = Range = 22.3 mm to 28.3 mm
→ 22.3/27 = 0.8259 
→ 22.3/30 = 0.7433 
→ 28.3/27 = 1.0481 
→ 28/30 = 0.9333 
ACD:AD = 0.74 to 1.05 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        1/26/2021